 In the Matter Of VALLEY MOULD AND IRON CORPORATIONandLODGE1029, AMALGAMATED ASSOCIATION OF IRON, STEEL, AND TIN WORKERSOF NORTH AMERICACase No. R--542.--Decided February 4, 1938Mr. Jack G. Evans,for the Board.Mr. Walker Butler,of Chicago Ill., for the Independent.Mr. John J. Brownlee,of Chicago, Ill., for the S. W. O. C.Pope & Ballard,byMerrill Shepard,of Chicago, Ill., for the,Company.Mr. Abraham J. Harris,of counsel to the Board.Iron Ingot Mannfacturinzg Industry-Investigation of Representatives:con-troversy concerning representation of employees : rival organizations ; refusalof employer to recognize petitioning union as exclusive bargaining agent untilquestion of representation is determined; priorstrike-Unit Appropriate forCollective Bargaining:production and maintenance employees ; stipulation asto-Election OrderedDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 18, 1937, Lodge No. 1029, Amalgamated Association ofIron, Steel, and Tin Workers of North America,' herein called theAmalgamated, filed with the Regional Director of the ThirteenthRegion (Chicago, Illinois) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Valley Mould and Iron Corporation, Chicago, Illinois, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On December 8,1937, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series'On December 31, 1937,an amended petition was filed without objection by the SteelWorkers Organizing Committee for Amalgamated Association of Iron, Steel and TinWorkers ofNorth America, Lodge No. 1029.95 96NATIONAL LABOR RELATIONS BOARD1, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On December 29, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe Amalgamated, and upon the Valley Mould Independent Em-ployees' Union, South Chicago Works, herein called the Independent,a labor organization claiming to represent employees directly affectedby the investigation.Pursuant to the notice a hearing was held onJanuary 6, 1938, at Chicago, Illinois, beforeWilliam Seagle, theTrial Examiner duly designated by the Board.At the hearing, theIndependent was granted leave to intervene without objection.TheBoard, the Company, the Independent, and the Amalgamated wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and to cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed. Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is a corporation organized under the laws of theState of New York, having plants at Hubbard, Ohio, where its mainoffice is also located, and at Chicago, Illinois, herein called the ChicagoPlant, which is the plant here involved. It is engaged at the ChicagoPlant in the manufacture and sale of pig iron ingots, making themonly on order and not for stock.The Company purchases the greater portion of the raw materialsused in its Chicago plant, consisting principally of hot metal, fromwithin the State of Illinois.Approximately 68 per cent of its fin-ished product is shipped out of Illinois, principally to customers inIndiana, Missouri, and Minnesota.H. THE ORGANIZATIONS INVOLVEDAmalgamated Association of Iron, Steel, and Tin Workers ofNorth America, Lodge No. 1029, is a labor organization affiliated withthe Committee for Industrial Organization, admitting to its member-ship all production and maintenance employees of the Chicago Plant,excluding clerical and supervisory employees.ValleyMould Independent Employees' Union, South ChicagoWorks, is a labor organization, admitting to its membership all pro- DECISIONS AND ORDERS97duction and maintenance employees of the Chicago Plant, excludingclerical and supervisory employees.III.THE QUESTION CONCERNING REPRESENTATIONThe Amalgamated was chartered on September 15, 1936.TheIndependent was incorporated under the. laws of the State of Illinoison June 15, 1937.Each claims to have as members a majority ofthe employees of the Chicago Plant, the Amalgamated claiming 234,and the Independent, 175.The Amalgamated and the Independent each negotiated with theCompany asking for recognition as the exclusive collective bargain-ing representative of the employees of the Chicago Plant.On accountof the conflicting claims, the Company refused to recognize either or-ganization.Following the failure of negotiations, the employees wenton strike.The strike lasted from May 30, 1937 to July 9, 1937,during which time production at the Chicago Plant and the shippingof the Company's products out of the said plant were affected.Atthe hearing, the Amalgamated claimed that work was resumed afterthe strike with the understanding that the Board would decide thequestion concerning representation.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead and has led to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE APPROPRIATE UNITThe work performed by the production and maintenance employeesof the Chicago Plant is of a closely integrated nature, all the menworking together on a line of production, the various men beingshifted from one job to another as necessity requires.At the hearing,itwas stipulated that the appropriate unit is all hourly paid andpiece-work production and maintenance employees, excluding clericalemployees, office help and foremen.We see no reason for notadopting the appropriate unit so stipulated.We find that the hourly paid and piece-work production and main-tenance employees of the Company at the Chicago Plant, excludingclerical and supervisory employees,, constitute a unit appropriate for 98NATIONAL LABOR RELATIONS BOARDthe purposes of collective bargaining and that said unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Amalgamated and the Independent each claims to representa majority of the employees in the appropriate unit, but no evidencewas introduced at the hearing upon the basis of which we can makea finding that a majority of the employees in the appropriate unithave designated and selected either of said organizations as their rep-resentative for, the purposes of collective bargaining.We, therefore,find that an election by secret ballot is necessary to resolve the questionconcerning representation.At the hearing it was stipulated that the employees in the appro-priate unit on the pay roll of the Company as of May 31, 1937 (theday following that on which the strike commenced), as introduced inevidence, excluding two specified persons whose employment had beenterminated prior to that date and excluding those who have since quitor beendischarged,shallbe eligible to vote.We find that the employees in the appropriate unit who were onthe pay roll of the Company as of May 31, 1937, excluding thosenamed in the pay roll but whose employment had been terminatedprior to May 31,1937, and excluding those who have since quit orbeen discharged for cause,shall be eligible to vote.On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisenconcerningthe repre-sentation of employeesof ValleyMould and Iron Corporation, at itsChicago,Illinois, plant,within themeaning of Section 9 (c) andSection 2(6) and (7) of the National Labor Relations Act.2.The hourlypaid and piece-workproduction and maintenanceemployeesof the Company at its Chicago,Illinois, plant,excludingclerical and supervisory employees,constitute a unit appropriate forthe purposes of collective bargainingwithin themeaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat.449, and pursuant to Article III, Section 8, of DECISIONS AND ORDERS99National Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTED, that as a part of the investigation ordered by the Boardto' ascertain representatives for the purposes of collective bargainingwith Valley Mould and Iron Corporation, Chicago, Illinois, an elec-tion by secret ballot be conducted within fifteen (15) days from thedate of this Direction under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among the hourly paidand piece-work production and maintenance employees of ValleyMould and Iron Corporation at its Chicago, Illinois, plant who wereon its pay roll as of May 31, 1937, excluding clerical and supervisoryemployees, those named in the pay roll but whose employment hadbeen terminated prior to May 31, 1937, and those who have since quitor been discharged for cause, to determine whether they desire to berepresented by SteelWorkers Organizing Committee for Amalga-mated Association of Iron, Steel, and Tin Workers of North America,Lodge No. 1029, affiliated with the Committee for Industrial Organi-zation, or ValleyMould Independent Employees' Union, SouthChicagoWorks, for the purposes of collective bargaining, or byneither.